


Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission. Asterisks [*****] denote such omission.


CONFIDENTIAL DOCUMENT
Exhibit 10.5






Manufacturing Services Agreement


This Manufacturing Services Agreement, together with any Work Orders attached
hereto (collectively, this "Agreement"), is made and entered into as of February
20, 2015 (the "Effective Date") by and between Cook Pharmica LLC, an Indiana
limited liability company having its principle place of business at 1300 South
Patterson Drive, Bloomington, Indiana 47403 (“Cook”) and Dyax Corp., a company
organized under the laws of the State of Delaware, USA, having a principle place
of business at 55 Network Drive, Burlington, Massachusetts, USA ("Dyax"). Cook
and Dyax are referred to herein individually as a "Party" and collectively as
the "Parties.”


WHEREAS, Cook provides a full range of bioprocessing services to the
biopharmaceutical industry, including validation and commercial drug product
manufacturing services.


WHEREAS, Dyax desires Cook to perform Services (as hereinafter defined) in
accordance with the terms of this Agreement related to validation and the
production of CGMP material suitable to supply clinical trials and commercial
markets that meets FDA and EMA acceptance criteria, and Cook desires to perform
such services.


NOW, THEREFORE, in consideration of the above statements and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the Parties hereto agree as follows:


1.    Definitions. Unless the context requires otherwise, words and phrases
defined in any other part of this Agreement shall bear the same meanings in this
Article 1, references to Work Orders are references to work orders to this
Agreement, and references to Sections are references to sections of this
Agreement. In the event of a conflict between a term in any executed Work Order
or any supplemental or additional term agreed to in writing from time to time
between the Parties and this Agreement, this Agreement will prevail, unless
expressly stated otherwise. As such, the following terms when used in this
Agreement, shall, except where the context otherwise requires, have the
following meanings.
1.1    "Affiliate" means any company, partnership or other entity which directly
or indirectly controls, is controlled by or is under common control with the
relevant Party to this Agreement. "Control" means the ownership of at least
fifty per cent (50%) of the equity of the entity or the legal power to direct
the general management and policies of the entity.


1.2     "Agreement" means this Agreement, together with any fully executed Work
Orders.
1.3     "Background Intellectual Property" means any Intellectual Property owned
by or in the possession of a Party (and to which that Party has the rights): (i)
as of the date of this Agreement; or (ii) thereafter either (a) acquired
independently of this Agreement, or (b) developed independently of this
Agreement by any employee of that Party without reference or reliance upon any
of the Confidential Information disclosed by the other Party.
1.4    "Batch" means a specific quantity of Drug Product comprising a number of
Units mutually agreed upon by the Parties that is: (a) is expected to have
uniform character and quality within specified limits, and (b) is produced
according to a single manufacturing order during the same cycle of Production.
1.5    "Batch Record Package" is a compilation of records containing the
Production history and control of a Product. These records are generated by Cook
manufacturing and Cook quality control and reviewed and approved by Cook quality
assurance. Batch Record Package includes executed Batch Production Records that
contain bill of materials, manufacturing instructions, formulas, appropriate
packaging instructions, deviation documentation including out of specification
investigations, environmental monitoring records, laboratory test records, COA,
and additional documentation as required by the Work Order.
1.6    "Batch Production Record" or "BPR" means a record of one or more
manufacturing steps of a Batch (e.g. thawing, aseptic filling, inspection, and
packaging) and made concurrently with the Manufacture.




--------------------------------------------------------------------------------




1.7     “BLA” means Biologic Licensing Application.
1.8    "Business Day" means a day that is not a Saturday, Sunday or a day on
which banking institutions in Boston, Massachusetts, USA are authorized by law
to remain closed.
1.9    "Certificate of Analysis" or "COA" means a document listing the test
results, certifying that the Product has met Product Specifications.
1.10    “Certificate of Compliance” or “COC” means the certificate to be issued
by Cook stating that the Drug Product was Produced and tested in compliance
with: (i) applicable cGMP guidelines, (ii) terms of this Quality Agreement, and
(iii) internal policies and procedures.
1.11    "CGMP" or "Good Manufacturing Practices" means those current practices,
as amended from time to time, related to the manufacture of biologics as set
forth in the FDCA and such standards of good manufacturing practice as are
required by the FDA or other Regulatory Authorities (as defined herein), and as
promulgated under the US Federal Food Drug and Cosmetic Act at 21 CFR Chapters
210, 211, 600 and 610, the Guide to Good Manufacturing Practices for Medicinal
Products as promulgated under European Directive 2003/94//EC and ICH Guidance
Q7A (Good Manufacturing Practice Guidance for Active Pharmaceutical
Ingredients).
1.12    "CGMP Product" means Product which is required under Work Orders to be
manufactured in accordance with CGMP.    
1.13    “Commercially Reasonable Efforts” means, with respect to the activities
under this Agreement, the efforts and resources used by a reputable
biopharmaceutical contract development and manufacturing organization for drug
products of similar nature, complexity and developmental stage.
1.14    “Component Specifications” means the Specifications and testing to be
performed for the Components, as set forth in the relevant Work Order.
1.15    “Components” means all components (such as vials, plungers, stoppers and
syringes) used by Cook in the Production of Drug Product under this Agreement.
Components are listed in the relevant Work Order, and are identified as either
Components supplied by Dyax (“Dyax-Supplied Components”) and/or Components
supplied by Cook (“Cook-Supplied Components”).
1.16    "Confidential Information" means all information concerning the
know-how, ideas, concepts, inventions, pricing, Third Party information,
business, technical or financial data concerning the Specifications, Master
Batch Records, the Drug Substance or the Drug Product, whether disclosed
directly or indirectly in writing, orally, electronically or by drawings or
observation. Confidential Information does not include information that is: (i)
already known by receiving Party; (ii) obtained by receiving Party from a Third
Party that is not under a duty of confidentiality to the disclosing Party; (iii)
in the public domain; or (iv) independently developed by the receiving Party; in
each case as evidenced by contemporaneous written record.


1.17    "Conforming Batch" means a Batch which meets the following requirements:
(i) has been produced in accordance with CGMP; (ii) meets the Drug Product
Specification; (iii) adheres to all applicable laws; and (iv) has been produced
in accordance with the Master Batch Record.
1.18    “Cook Disposition” means Cook disposition of Drug Product following Cook
Quality review of executed Batch documentation resulting in a Batch Record and
generation of a Certificate of Analysis for those assays performed by Cook and
Certificate of Compliance stating that the Drug Product was Produced in
accordance with Specifications and CGMPs (if applicable) and deemed a Conforming
Batch, or resulting in a Batch Record and a document stating the Batch was
rejected and deemed a Non-Conforming Batch.
1.19    "Cook Factor" means a situation in which Cook did not carry out (or has
not yet carried out) the Services as set forth in a fully executed Work Order,
including but not limited to process validation and manufacturing Drug Product
in accordance with Section 1.11, CGMP, Master Batch Record, Specification and/or
supporting standard operating procedures.
1.20    "Cook Know-How" means all technical and other information and materials,
ideas, concepts, methods, procedures, designs, documents, data, inventions,
discoveries and works of authorship (in each case, whether or not patentable)
known to Cook from time to time other than Dyax Confidential Information and
information in the public domain.
1.21    “Cook Project Product Code” means the identifying alphanumeric code
established by Cook to identify the final packaged Product as set forth in the
relevant Work Order.




--------------------------------------------------------------------------------




1.22    “Dedicated Equipment” means the capital equipment identified on a
relevant Work Order that is dedicated for use in the provision of the Services.
1.23    "Deliver," "Delivered" or "Delivery" has the meaning ascribed to it by
Section 7.2.
1.24    "Delivery Date" means the date a Batch of Product is Delivered to Dyax.
1.25    "Drug Master File" or “DMF” is a submission to the FDA or other
Regulatory Authority that may be used to provide Confidential Information on
Products Produced the Facility.
1.26    "Drug Product" or "DP" means the final finished dosage form of DX-2930
produced by the filling process from Drug Substance.
1.27    "Drug Product Specification" means the specification for Drug Product as
defined in this Agreement.
1.28    "Drug Substance" or "DS" means the bulk purified recombinant protein
DX-2930 that is produced by the cell culture and purification process from the
Working Cell Bank “WCB”.
1.29    "Drug Substance Specification" means the Specification for Drug
Substance as defined in this Agreement.    
1.30    "Dyax Disposition" means Dyax disposition of Drug Product following Dyax
Quality review of executed Batch documentation and generation of a Certificate
of Analysis and a Certificate of Conformance for those assays performed by Dyax
or on Dyax’s behalf by Third Parties stating that the Drug Product was Produced
in accordance with Specifications and CGMPs (if applicable) and deemed a
Conforming Batch, or a document stating the Batch was rejected and deemed a
Non-Conforming Batch.
1.31    "Dyax Materials" means the materials supplied by Dyax to Cook and
identified as such in Work Orders hereto, including without limitation, Drug
Substance and Dyax-Supplied Components.
1.32    “EMA” means the European Medicines Agency and any successor agency or
entity that may be established hereafter.
1.33    "Facility" means Cook’s manufacturing, laboratory and warehouse
facilities located at 1300 South Patterson Drive, Bloomington, IN 47403, agreed
to in writing by the Parties.
1.34    “FDA” means the United States Food and Drug Administration and any
successor agency or entity that may be established hereafter.
1.35    "Force Majeure" means any cause beyond the reasonable control of the
Party (or its Affiliates, suppliers, public utilities, or common carriers) in
question which for the avoidance of doubt and without prejudice to the
generality of the foregoing, including, without limitation, acts of God
(including but not limited to earthquake, tornado or hurricane), governmental
actions, laws or regulations of any government or agency thereof (that could not
reasonably have been expected or anticipated on the Effective Date following
diligent inquiry into current and proposed federal, state, local and other
regulatory requirements), war, terrorism, civil commotion, damage to or
destruction of production facilities or materials, scientific or technical
events, labor disturbances (whether or not any such labor disturbance is within
the power of the affected Party to settle), and epidemic.
1.36    "Intellectual Property" means all know-how, inventions, discoveries,
devices, data, patents, designs, copyrights, or other industrial or intellectual
property and all applications therefore.


1.37    “MAA” means Marketing Authorization Application.
 
1.38     "Master Batch Record" or "MBR" means a master production instruction of
the manufacturing steps (e.g. thawing, aseptic filling, inspection, packaging).
An MBR is based on the technology transfer documents from Dyax transcribed into
a format consistent with Cook’s standard documentation.
1.39    "Non-Conforming Batch" means a Batch which, after review of the Batch
Record Package, does not meet the requirements of a Conforming Batch.
1.40    “Person” means an individual or legal entity.




--------------------------------------------------------------------------------




1.41    "Price" means the price specified in Work Orders for the Services.
1.42    “Process Consumables” shall mean materials used as an aid in the
Production of Product that do not become part of the finished Product, including
but not limited to: filters, tubing, and bags.
1.43    "Produce” or “Production" means the process for the production of Drug
Product, including any improvements or modifications thereto from time to time.
1.44    "Product" means all or any part of the DX-2930 Batch manufactured
(including any sample thereof), particulars of which are set out in Work Orders
and includes all derivatives of DX-2930.
1.45    “Product Availability Date” means the date that Product is made
available to Client or its designated carrier in accordance with the Delivery
Terms.
1.46    “Product Invention” means any Invention that relates directly to the
Product and that is: (a) first conceived and reduced to practice during the Term
in the course of, and as a direct result of, performing the Production; and
(b) uses Dyax Materials. For the avoidance of doubt, a Product Invention shall
include Inventions made solely by employees of Cook, employees of Dyax or
jointly by employees of Cook and employees of Dyax.
1.47    “Project Invention” means any Invention first conceived and reduced to
practice during the Term in the course of, and as a direct result of performing
the Production, excluding Product Inventions. For the avoidance of doubt, a
Project Invention shall include Inventions made solely by employees of Cook,
employees of Dyax or jointly by employees of Cook and employees of Dyax.
1.48    "QA Management" means the organizational unit responsible for CGMP
Product disposition.
1.49    "Quality Agreement" shall mean an agreement setting out: (i) the
mutually agreed quality standards applicable for the manufacture of the Drug
Product in accordance with CGMP; and (ii) the roles and responsibilities of each
Party's personnel in relation to quality assurance matters, in the form to be
attached as Appendix C, and which will be executed by the Parties in connection
with the execution of this Agreement.
1.50    “Regulatory Approval” means all authorizations by the appropriate
Regulatory Authority necessary for commercial sale in a jurisdiction, including
without limitation, approval of labeling, price, reimbursement and Production.
1.51     “Regulatory Authority” means any national, state, provincial, or local
or any foreign or supranational government, governmental, regulatory or
administrative authority, agency or commission of any court, tribunal or
judicial or arbitral body.
1.52    “Release” means either a Cook or Dyax Disposition of a Batch as a
Conforming Batch.
1.53    "Services" means all or any part of the services that are the subject of
this Agreement as described in Appendix A, the particulars of which will be set
out in fully executed Work Orders.
1.54    "Specification(s)" means a document containing a list of tests,
references to analytical procedures, and appropriate acceptance criteria which
are numerical limits, ranges, or other criteria for the tests described,
establishing the set of criteria to which the Drug Product should conform, as
agreed upon between the Parties, and includes without limitation, Drug Substance
Specifications and/or Drug Product Specifications. The Specification(s) may be
modified from time to time as mutually agreed to by the Parties in writing.
1.55    “Supply Deficiency” means, in the case of the failure by Cook, to
produce the amount of Drug Product at least equal to the amount specified in the
relevant Work Order.
1.56    "Terms of Payment" means the terms of payment specified in 9.3.
1.57    “Testing Standards and Procedures” means, with respect to each Product
Produced hereunder, the written standards and procedures for evaluating
compliance with the applicable Product Specifications, as mutually agreed upon
in writing by Dyax and Cook, and incorporated in the applicable relevant Work
Order.
1.58    "Third Party Laboratories" means any Third Party utilized by Cook, with
Dyax' prior written approval, subcontracted to perform Services.




--------------------------------------------------------------------------------




1.59    "Third Party" means any Party other than Dyax, Cook and their respective
Affiliates.
1.60    “Unit” means an individually packaged dose of a Drug Product, including
by way of example, a vial, cartridge, or prefilled syringe, as specified in the
applicable Work Order.
1.61    "Work Order" means a project plan or similar document that specifies
Services to be performed by Cook under this Agreement and that is approved in
writing and signed by both Parties. Work Orders shall be attached to, and/or
specifically reference, this Agreement. Work orders shall be deemed an integral
part hereof, provided, however, that the terms and conditions of this Agreement
shall be controlling over any terms and conditions included in any Work Order
and any term or condition of such Work Order that is different from or contrary
to the terms and conditions of this Agreement shall be void.


2.    Scope of Services; Management; Work Orders; Performance
2.1     Services.
2.1.1    A description of the overall scope of the Services which specifies the
design, information desired, outcomes desired, estimated duration of the
Services and other matters pertinent to completion of the Services is attached
to this Agreement as Appendix A. Cook shall complete its obligations to perform
the Services (including providing the Facility, equipment, materials, and
methods, and a sufficient number of suitably skilled staff necessary to
successfully achieve the Services) as set forth in Appendix A and shall use
Commercially Reasonable Efforts to successfully achieve the milestones as set
forth in Appendix A (the "Milestones"), as they may be amended from time to time
in Work Orders after the execution of this Agreement. Promptly following
Agreement approval, the Parties will work in good faith to develop a project
plan to meet the Milestones.
2.1.2    The core regulatory and/or technical support associated with
maintaining the CGMP state of the facility, maintaining quality systems to
ensure CGMP compliance, completing any investigations resulting from
manufacturing and quality activities shall be at Cook’s cost. Work beyond the
scope of Services can be provided by Cook to Dyax as required, and is subject to
mutual written agreement of the Parties. Additionally, Cook shall respond in a
timely manner to all Dyax inquiries regarding the status of validation and
manufacturing activities under this Agreement, and shall use Commercially
Reasonable Efforts to respond to most inquiries promptly.
2.1.3    When reasonably required by Cook, Dyax shall provide to Cook suitably
skilled, educated and technical employees or representatives with knowledge of
Dyax's materials and/or the Services for the purpose of facilitating and
assisting the technology transfer to Cook to enable to perform the Services
hereunder. Dyax shall ensure that such employees or representatives will be
subject to enforceable obligations of confidentiality preventing them from using
any information of a confidential nature which they acquire during such visit;
and obey the rules at Cook’s facility with regard to health and safety, and
CGMP. Additionally, Dyax has the right to have two (2) representatives on-site
at the Facility during the performance of Services. Such representatives will
have access to all areas where Services are being performed (provided that those
representatives do not interfere with Cook’s work for Cook’s other clients and
must be accompanied by a Cook representatives at all times). Dyax will
coordinate with Cook in order to minimize the impact of their presence on Cook’s
operations, and will comply with Cook’s policies and procedures. Cook shall
provide suitable office space for such representatives with usual and customary
support such as internet service.
2.1.4    All Services performed by Cook hereunder shall be completed in
accordance with all applicable laws and regulations.


2.2    Management.


2.2.1    Cook and Dyax will appoint Project Leaders as their principal points of
contact. The Parties shall form a Joint Project Team ("JPT") comprised of
representatives from the development, manufacturing, quality, and regulatory
functions and the Project Leaders from each of the Parties. The JPT shall
determine the [*****] relating to the Product at the Facility. The JPT will meet
regularly to review progress and [*****] the [*****] and [*****] to the [*****],
and provide [*****] and [*****] as needed. In the event that the JPT is unable
to reach a decision on any matter, the issue shall be referred to the Steering
Committee as defined below in Section 2.2.2.


2.2.2    In addition to the JPT, the Parties shall also form a Steering
Committee which shall comprise a minimum of two (2) and an equal number of
representatives ("Representatives") from each of Cook and Dyax, and each Party
shall notify the other of its selected Representatives. Each Representative
shall carry an [*****] and proxy votes may be granted by Representatives




--------------------------------------------------------------------------------




to their fellow Representative(s) if they are unable to attend meetings. The
Steering Committee will take action by [*****] its Representatives. Each Party
shall be entitled to change their respective nominated Representatives at any
time and shall promptly give written notice of the change to the other Party.
The quorum for the Steering Committee shall be a minimum of two (2)
Representa-tives from each Party. The Steering Committee shall meet in person or
by tele-phone. The Steering Committee shall meet at such times as the Steering
Committee determines reasonably necessary to monitor the progress of the
Services and to resolve issues arising therefrom. If the Steering Committee is
unable to resolve the matter, it shall be referred to the President of Cook and
the Chief Executive Officer of Dyax.


2.3     Work Orders.    
2.3.1    Dyax and Cook shall complete and execute a Work Order before Services
are provided. Each Work Order will include information relating to the specific
Services and timelines agreed to by the Parties and the price for such Services.
Such timelines and prices shall be consistent with this Agreement unless one
Party provides a justification for a change and the other Party approves the
change; such approval shall not be unreasonably withheld. Once signed by both
Parties, a Work Order becomes a part of this Agreement, although the terms in a
Work Order will govern only Services described in that Work Order. In the event
that the terms of any Work Order are inconsistent with the terms of this
Agreement, this Agreement shall control, unless otherwise explicitly agreed to
in writing by the Parties. No Work Order shall be deemed to modify this
Agreement. Upon execution of any Work Order, such plan shall be deemed to be
incorporated herein.
2.3.2    Dyax considers performance of the Services in accordance with the
Milestones in this Agreement and the Forecasting and Ordering Process defined in
Article 3 to be important. If Cook reasonably believes that it will be unable to
complete the Services in a Work Order in accordance with the scope, schedule and
cost in the Work Order, then Cook shall promptly notify Dyax in writing, but in
any case within [*****] Business Days. If Dyax reasonably believes that Cook
will be unable to complete the Services in a Work order in accordance with the
scope, schedule and cost, then Dyax shall promptly notify Cook in writing, but
in any case within [*****] Business Days.
2.3.3    If it is reasonably possible (taking into account Cook’s obligations as
a government contractor, to Dyax, and to its other clients) for Cook to address
the issue by performing or re-performing, as applicable, the incomplete or
non-conforming portions of the Services within [*****] calendar days of such
written notice, then Cook shall perform or re-perform, as applicable, the
incomplete or non-conforming portions of the Services as soon as reasonably
possible within such [*****] calendar day period. This performance or
re-performance shall be provided at Cook’s cost (including the cost of
components and supplies if re-performance is required due to a Cook Factor) if
the delay was caused by a Cook Factor, and at Dyax’s cost if not caused by a
Cook Factor. Cook will use Commercially Reasonable Efforts to continue, initiate
or re-initiate, as applicable, such incomplete or non-conforming portions in the
next available space in its facilities. All Services requiring materials which
are purchased by Cook are subject to correct and punctual supply of Cook’s
suppliers, and Cook will use Commercially Reasonable efforts to promptly procure
all materials, Components, and supplies required to initiate or re-initiate, as
applicable, such incomplete or non-conforming portions.
2.3.4    If it is not reasonably possible for Cook to initiate or re-initiate,
as applicable, such incomplete or non-conforming portions within [*****]
calendar days of written notice, Cook shall reschedule the Services as soon as
possible using Commercially Reasonable Efforts and taking into account Cook’s
obligations as a government contractor, to Dyax and to its other clients. If
initiation or re-initiation of the incomplete or non-conforming portions of the
Services cannot be commenced within [*****] calendar days or if the Parties
cannot agree on a schedule for initiation or re-initiation, as applicable, Dyax
may, at its option, terminate this Agreement immediately upon written notice to
Cook.
2.4    Materials.
2.4.1     Dyax, at Dyax’s sole expense, shall deliver or cause to be delivered:
(i) a reasonably sufficient amount of Drug Substance and applicable Certificate
of Analysis therefor and (ii) all other Dyax-Supplied Components, all to be
delivered to Cook at least [*****] days in advance of the date set forth in the
applicable Work Order for Production of such Drug Product. Except as may
specifically be set forth in the Services and/or applicable Purchase Order or
Work Order, on receipt of the Drug Substance and Dyax-Supplied Components as set
forth above, Cook’s sole obligation with respect to evaluation of the Drug
Substance and Dyax-Supplied Components shall be to perform an identification
test on Drug Substance and review the accompanying Certificate of Analysis to
confirm that the Drug Substance and Dyax-Supplied Components (if applicable)
conform with the relevant Specifications.
2.4.2     Dyax shall provide Cook a Material Safety Data Sheet for Drug
Substance and Drug Product. Cook shall notify Dyax of any unusual adverse health
or environmental occurrence relating to the Drug Product, including, but not
limited to any claim or complaint by any Cook employee or third party that the
operations of Cook pursuant to this Agreement have resulted in




--------------------------------------------------------------------------------




any adverse health or safety effect on an employee or third party. Cook and Dyax
both agree to advise each other promptly of any safety or toxicity problems of
which they become aware regarding the Product.
2.4.3    Cook shall at all times use reasonable efforts to keep the Dyax
Materials secure and safe from loss or damage, but in no case shall Cook be
obligated to use efforts greater than Cook uses to store its own material of
similar nature; and will not transfer to any part of the Dyax Materials or the
Drug Product, except to Third Party Laboratory as may be permitted in a relevant
Work Order.
2.4.4    Cook shall audit and qualify all Product-related vendors and suppliers
of Cook-Supplied Components, and all materials required to perform the Services
unless the responsibility for those audits and qualifications is specifically
assumed by Dyax under a relevant Work Order. Dyax shall certify and audit all
vendors and suppliers of Dyax Materials unless the responsibility for such
certification and audits is specifically assumed by Cook under the relevant Work
Order.
2.4.5    Dyax shall supply to Cook, or cause to be shipped to Cook, all
Dyax-Supplied Components at Dyax’s expense.
2.4.6    Cook will use Commercially Reasonable Efforts to purchase the
Cook-Supplied Components in quantities sufficient to meet Dyax’s Work Orders.
All Services requiring materials which are purchased by Cook are subject to
correct and punctual supply of respective suppliers. Cook shall place orders for
materials in accordance with the order lead times of the respective suppliers
and Cook’s supply chain practices to allow sufficient time for sampling,
testing, and Release by Cook of such materials to achieve on-time performance of
the Services. Dyax shall reimburse Cook for the Cook-Supplied Components as set
forth in the relevant Work Order. Generation of invoices and payment for
Cook-Supplied Components shall be made in accordance with Article 9 of this
Agreement. Materials purchased by Cook at the request of and paid for by Dyax
which are not used in the performance of the Services will be the property of
Dyax.
2.4.7    Cook and Dyax will develop a bill of materials and safety stock
policies for the process validation and commercial Batches. The bill of
materials and safety stock policies may be changed from time to time upon mutual
agreement of the Parties.
2.4.8    Unless otherwise specifically agreed in a Work Order, Cook’s markup on
Cook Supplied Materials, Cook-Supplied Components and Dedicated Equipment shall
be [*****].
2.5    Specification. The Specification on-file with the FDA for Drug Product
(included as Appendix B to this Agreement) will be transcribed into a Material
Specification Sheet (“MSS”) in Cook’s standard form, and shall be approved by
Cook and Dyax. Notwithstanding the above, the Parties hereby confirm that
Specifications may change over time and shall be effective only if reduced to
writing and signed by the quality and/or regulatory representative of both
Parties, which quality and/or regulatory representative shall be nominated from
time to time by each Party. Any such amendments to Specifications must also
reflect, in writing, any corresponding changes to the timing of the Services and
any changes to the Pricing detailed in the applicable Work Order.
2.6    Facility Visits and Audits. Dyax's representatives may visit the Facility
to observe the progress of, or to audit the Services ("Routine Visits"). Dyax
may also have the Facility audited and inspected by competent authorities as
required by CGMP. Dyax shall request an appointment for such visits with Cook a
minimum of [*****] calendar days before and the Parties will agree on the dates
and the scope. Such audit, in excess of [*****] in duration by [*****] per year,
[*****], unless agreed otherwise by the Parties in writing. The Parties agree
that audits and inspections by Regulatory Authorities can be agreed upon by the
Parties within a shorter timeframe. In addition to such Routine Visits, Dyax
shall have the right to, and Cook will without undue delay allow for, audits
caused by events which could put the quality of Dyax' Product at risk
("For-Cause Audits"). Cook will have the right to audit any sites or
laboratories used by Dyax (except for Dyax's contract manufacturers) or any
Third Party analytical subcontractor engaged by Dyax in connection with any
materials provided by or on behalf of Dyax to Cook as part of the Services.
2.7    Dedicated Equipment.
2.7.1    Cook shall procure the Dedicated Equipment at Dyax’s sole cost, plus
applicable Cook markup to cover handling costs, in accordance with the Product
Specifications. Cook shall use commercially reasonable efforts to determine
whether the Dedicated Equipment conforms to the applicable Product
Specifications and will work in the Facility for purpose stated in the relevant
Work Order.
2.7.2    Cook may use the Dedicated Equipment only for performing its
obligations under this Agreement. Cook shall use the Dedicated Equipment only in
accordance with any written instructions prescribed by Dyax or the manufacturer
of the Dedicated Equipment, and shall perform such routine maintenance and
calibration for the Dedicated Equipment as is reasonably required by such
written instructions for an annual maintenance charge to Dyax. All costs for any
extraordinary or non-routine




--------------------------------------------------------------------------------




maintenance that may be required will be approved in advance by Dyax, and the
appropriate relevant Work Order will be revised to reflect any additional
maintenance costs that may be required during the Term. Except (i) in connection
with such routine maintenance, (ii) as required by the Services, or (iii) as
directed in writing by Dyax, Cook shall not make any alterations, additions or
improvements to the Dedicated Equipment. All alterations, additions or
improvements made to the Dedicated Equipment will be at Dyax’s sole cost and
expense.
2.7.3    Dyax shall own and continue to own all right, title and interest in and
to any Dedicated Equipment. Dyax assumes any risk of loss, damage, theft or
destruction of the Dedicated Equipment while that Dedicated Equipment is in
Cook’s possession or on Cook’s premises. Upon termination or expiration of this
Agreement, Dyax shall have the right and obligation to, upon reasonable notice,
reclaim possession of such Dedicated Equipment at its sole expense (including
all costs of disconnection, removal, physical transfer and any subsequent
reinstallation and requalification costs). Cook shall reasonably cooperate with
Dyax to remove and return such Dedicated Equipment to Dyax in accordance with
Dyax’s written instructions and shall invoice Dyax for (i) direct costs incurred
and (ii) any damage other than reasonable wear and tear to the Facility incurred
as a result of the use and removal of the Dedicated Equipment. Notwithstanding
the above, upon termination or expiration of this Agreement, Dyax may offer to
sell to Cook, or Cook may offer to purchase from Dyax, the Dedicated Equipment
at its then depreciated cost or fair market value, whichever is less. Neither
Cook nor Dyax shall be obligated to make or accept such offers. In the event
that Dyax has not removed the Dedicated Equipment within [*****] after
reasonable notice, the Dedicated Equipment shall be deemed to be abandoned and
Cook may dispose of it or use it as it sees fit.


3.    Manufacture and Supply; Forecasting and Ordering


3.1    Production of Drug Product. Dyax shall order and purchase from Cook and
Cook shall use Commercially Reasonable Efforts to Produce and Deliver to Dyax
quantities of CGMP Drug Product from time to time in accordance with the terms
and conditions set out in this Agreement.


3.2    Forecasts, Orders and Capacity.


3.2.1    Forecasts. Commencing on the date of this Agreement and prior to the
first day of each subsequent calendar quarter, Dyax will provide to Cook a
written [*****]rolling forecast of Dyax’s estimated quantities for each Product
(the “Rolling Forecast”). The first [*****] will specify the number of batches
to be delivered each [*****] and the second [*****] will specify the number of
batches to be delivered each [*****]. Within [*****] Business Days of receipt of
the Rolling Forecast, Cook shall notify Dyax if the Rolling Forecast is accepted
or rejected. If the Rolling Forecast is not accepted, the Parties shall
negotiate in good faith to prepare a mutually acceptable Rolling Forecast that
provides reasonable opportunity for Dyax to have reasonable quantities of cGMP
Drug Product manufactured by Cook in accordance with this Agreement.
3.2.2    Purchase Orders. Dyax will order full Batches based on the expected
yield per Batch. Each Purchase Order must include the requested quantity,
Product Availability Date, the Cook Project or Product Code, Unit price, and
Purchase Order total dollar amount. Dyax shall not, without the written consent
of Cook, designate a Product Availability Date in a Purchase Order earlier than
[*****] calendar days from the date Dyax submits the Purchase Order. Cook shall
not, without the written consent of Dyax schedule a batch to be manufactured
earlier than [*****] calendar days from the Product Availability Date in a
Purchase Order. No other terms or conditions contained in any Dyax Purchase
Order form(s) shall be binding on Cook. Provided that the Purchase Order is
consistent with the [*****] and the conditions above are met, Cook shall accept
the Purchase Order and provide a confirmation of receipt including the scheduled
Drug Substance thaw date and Product Availability Date. Upon Dyax’s receipt of
the confirmation, such Purchase Order shall become a “Firm Order.” If Cook is
unable to meet the Dyax’s requested Product Availability Date (except when
caused by Dyax’s delay in delivery of Bulk Drug Substance or delays caused by a
Component supplier) Cook shall so notify Dyax and provide to Dyax an alternative
Product Availability Date which shall not be more than [*****] calendar days
later than the initial Product Availability Date designated by Dyax in its
Purchase Order. If the Purchase Order is not consistent with the [*****], the
Parties shall negotiate in good faith to prepare mutually acceptable Purchase
Order terms.
3.2.3    Cancellation of Purchase Orders. If Dyax cancels a Firm Order less than
[*****] before the Product Availability Date, Dyax shall pay [*****]% of the
Purchase Order amount.
3.2.4    Notwithstanding Section 3.2.3, if Cook fills Dyax’s schedule slot with
new business (i.e. work that was not already scheduled for another client at the
time of cancellation by Dyax) the Cancellation Fee shall be reduced to [*****]%
of the amount otherwise payable hereunder.




--------------------------------------------------------------------------------




3.2.5    Annual Order Increases. Notwithstanding the foregoing, the aggregate
increase in any calendar year compared to the previous calendar year shall not
exceed [*****] percent ([*****]%) or a total of [*****] batches, whichever is
greater, without Cook’s written consent which shall not be unreasonably
withheld.


3.3    Drug Product Storage.


3.3.1    In no event shall Cook be required to store Drug Product for more than
[*****] days after Cook’s Disposition of Drug Product without Cook’s prior
written consent and Dyax’s written agreement to reimburse Cook for all costs
incurred in connection with such storage.


3.3.2    In no event shall Cook be required to store more than a [*****] day
calendar supply of Drug Substance and Components as calculated using the Firm
Order without the prior written consent of Cook and Dyax's written agreement to
reimburse Cook for all costs incurred in connection with such storage.


3.3.3    Cook shall not be permitted to store Drug Product, Drug Substance and
Components in third party storage facilities without prior written consent by
Dyax; such consent will not be unreasonably withheld.


3.4    Supply Deficiencies


3.4.1    If there is a Supply Deficiency, Cook shall promptly notify Dyax, and
Cook may take one or more of the following steps to remedy any remaining Supply
Deficiency: (i) utilize suitable production capacity of Cook or its Affiliates
not then committed to third party customers; and (ii) coordinate and cooperate
with Dyax to reschedule Batches of Drug Product ordered hereunder in order to
maximize Cook’s ability to rectify the Supply Deficiency while minimizing the
disruption to any Purchase Order and/or Work Order then in force with Dyax and
other third party customers.
3.4.2    The provisions of this Section 3.4 (“Supply Deficiencies”) shall be the
sole liability of Cook and sole remedy of Dyax with respect to any Supply
Deficiency. Dyax shall not be entitled to cancel any unfulfilled part of the
Production and/or Firm Order or to refuse to accept the Production and/or Firm
Order on grounds of late performance, late delivery or failure to produce the
estimated quantities of Drug Product for Delivery.
3.5    Government Obligations. Cook is obligated to dedicate its vial line to
specified products for up to [*****] upon [*****] notice by the U.S. government.
Cook shall inform Dyax of changes to this obligation.


4.    Quality and Regulatory Matters; Changes in Manufacturing


4.1    Quality Assurance and Quality Control. In addition to compliance with
this Agreement, each Party shall fulfil its responsibilities as set out in the
Quality Agreement. Subject always to the provisions of the Quality Agreement,
Cook will not knowingly make any modification to the Master Batch Record as
validated), any other Specification, raw materials, components, or testing
without the written consent of Dyax. Cook agrees to inform Dyax within [*****]
days of the result of any regulatory development or changes to Product
Specifications that materially affect the Production of the Product. Cook shall
notify Dyax of and require written approval from Dyax for changes to Master
Batch Records and Product Specifications prior to the Production of subsequent
Batches of Product.
4.2     New Products in the Facility. Cook recognizes that the addition of new
products into its multi-product facilities could have an impact on the
regulatory status of Drug Product. Cook will provide to Dyax information about
the class of new products, but will not provide other clients’ confidential
information, as agreed in the Quality Agreement. For the avoidance of doubt, the
Parties agree that Cook will notify Dyax within [*****] prior to any other
product introduced into the Facility to allow for proper assessment of such
product’s impact on Drug Product Production and notification of applicable
Regulatory Authorities.


4.3    Changes Mandated by Regulatory Authority.


4.3.1    If Facility, equipment, process or system changes are required of Cook
as a result of a change in the regulatory requirements of a Regulatory
Authority, and such regulatory changes apply solely and specifically to the
production and supply of Drug Product, then Dyax and Cook will review such
requirements and agree in writing to such regulatory changes and the cost to
implement the changes, and Dyax shall bear the actual pre-approved costs of
those changes. If such changes are initiated by the introduction of another
product by another Cook client in the facility, than these costs shall be the
sole responsibility of Cook.






--------------------------------------------------------------------------------




4.3.2    Notwithstanding anything in Section 4.3.1, if such regulatory changes
as described in Section 4.3.1 apply generally to Drug Product as well as to
other products produced by Cook, then Cook shall bear the cost of those changes.


4.3.3    If Dyax requests Cook to comply with GMP as regulated under
jurisdictions other than FDA and EMA, Dyax will provide Cook with information
required to comply with such GMP rules and the Parties will mutually agree if
and how the additional requirement can be met.


4.4    Disposition and Batch Record Review. Cook shall complete a Cook
Disposition for each Batch of Drug Product. Cook shall ship Batch samples
promptly after performance of the final manufacturing process step. On
completion of Cook Release of each Batch, and no later than [*****] Business
Days following the performance of the final manufacturing process step, Cook
shall provide the Batch Record Package for such Batch to Dyax for review.
Following receipt of the complete Batch Record Package and all Batch test
results Dyax will complete a Dyax Disposition the Batch. Cook may be requested
in accordance with the Quality Agreement to assist Dyax in any investigations to
support Dyax Disposition. Not later than [*****] calendar days following
delivery of the Batch samples and not later than [*****] calendar days after
delivery of the complete Batch Record Package to Dyax, Dyax shall communicate to
Cook any discovered problem that could result in rejection of the Batch or
communicate the Dyax Disposition decision.
    
4.5    Non-Conforming Batch Drug Product. The provisions below shall apply in
the event that: (i) during Cook Disposition of a Batch, it is ascertained that
such Batch is a Non-Conforming Batch; or (ii) during Dyax Disposition of a Batch
that such Batch is a Non-Conforming Batch within the period set out in Section
4.4 above and Cook accepts that such Batch is a Non-Conforming Batch; or (iii)
an independent expert as provided for in Section 4.5.5 below determines that a
Batch is a Non-Conforming Batch.


4.5.1    The Non-Conforming Batch shall not be Delivered to Dyax, unless Dyax
requests it. If Dyax requests Delivery of the Non-Conforming Batch, Cook shall
Deliver such Non-Conforming Batch in accordance with Section 7.


4.5.2    If the Non-Conforming Batch arose other than as a result of a Cook
Factor, Dyax shall be obliged to make all payments associated with the
manufacture and disposition of such Batch. If the Non-Conforming Batch was not
the result of a Cook Factor, and Dyax wishes to replace the Non-Conforming
Batch, the Parties will negotiate in good faith to schedule a new Batch. For the
avoidance of doubt, if a Batch is rejected by Dyax, and such Batch’s failure is
the result of nonconforming Dyax Materials, then such non-conformity shall not
be deemed the result of the negligence or willful misconduct of Cook for
purposes of this Article 4.


4.5.3    The following provisions shall apply if the Non-Conforming Batch arose
as a result of an Cook Factor: (i) if Dyax wishes to take Delivery of the
Non-Conforming Batch under Section 4.5.1, the Parties shall agree in writing to
a reduction in the consideration payable with respect to such Batch; or (ii) if
Dyax does not wish to take Delivery of the Non-Conforming Batch under Section
4.5.1, manufacture of a further Batch shall be undertaken at Cook's cost and
expense (excluding cost of Drug Substance but including the cost of materials
and Components) and as soon as reasonably practicable and the provisions of
Section 2.3.4 shall apply.


4.5.4    In the event that Dyax claims that any Batch was a Non-Conforming
Batch, subsequent to Cook Disposition and such non-conformance could not have
been reasonably discovered by Dyax during the disposition period described in
Section 4.4, then Dyax shall notify Cook in writing promptly after discovery of
such latent defect and the Parties shall meet to discuss such matter. If the
Parties are unable to agree after consultation with senior management of both
Parties, then the matter shall be referred to an independent expert in
accordance with the Quality Agreement.


4.5.5    If there is any dispute concerning whether any Batch was a
Non-Conforming Batch and/or the reasons therefor, the Parties shall designate a
qualified Third Party Laboratory or an independent expert (acting as an expert
and not as an arbitrator) to determine whether or not the Batch is a Conforming
Batch. The decision of such independent expert shall be in writing and shall be
binding on both Cook and Dyax. The costs of such independent expert shall be
borne by the Parties equally.
    
4.6    Regulatory.


4.6.1    Dyax shall have the right and responsibility for determining regulatory
strategy, decisions and actions relating to the Drug Product, provided that Cook
shall have the right and responsibility for determining regulatory strategy,
decisions and actions to the extent relating to (i) the Facility; (ii) Cook
quality systems; (iii) any requirement imposed on Cook by a Regulatory Authority
or (iv) any other commitments made by Cook to other customers (each an "Cook
Regulatory Responsibility"). Dyax shall therefore consult with Cook in relation
to the Chemistry, Manufacturing and Controls (CMC) section of any submissions to
Regulatory Authorities before submission to such Regulatory Authorities and Dyax
shall not make any change to its regulatory filings, which may have an impact on
any Cook Regulatory Responsibility without prior agreement with Cook.




--------------------------------------------------------------------------------






4.6.2    Dyax shall have sole responsibility, at Dyax’s expense, for obtaining
all permits and licenses necessary or required for the sale, marketing and
commercialization of each Product Produced by Cook hereunder. Cook shall be
responsible, at Cook’s expense, to obtain and maintain all permits and licenses
required for it to carry out its development, regulatory and Production
obligations hereunder.


4.6.3    Dyax will diligently pursue Regulatory Approval of marketing licenses
for Drug Product Produced by Cook hereunder. Dyax will advise Cook of document
requirements in support of BLA, MAA and similar applications required of foreign
governments and agencies including amendments, license applications, supplements
and maintenance of such. Cook will provide documents and assist Dyax in
preparation of submissions to Regulatory Authorities designated by Dyax in
support of Dyax’s BLA, MAA and similar applications required of foreign
governments and licenses. All regulatory submission preparation and maintenance
performed by Cook for Dyax shall be specified in relevant Work Orders.


4.6.4    Cook shall monitor and maintain reasonable records respecting its
compliance with CGMPs in the manner provided by the Quality Agreement, including
the process of establishment and implementation of the operating procedures and
the training of personnel as are reasonably necessary to assure such compliance.


4.6.5    At Dyax’s request, Cook will authorize Regulatory Authorities to review
applications related to the Product on Dyax’s behalf. Cook will notify Dyax
within [*****] of all contacts with Regulatory Authorities (both written and
verbal) related to each Product. Cook shall inform Dyax of the result of any
regulatory inspection which directly affects the Production of a Product,
including any notice of inspection, notice of violation or other similar notice
received by Cook affecting Production, Facility, testing, storage or handling of
a Product. In the event of a Regulatory inspection which directly involves Drug
Product, Dyax shall be promptly, but no later than [*****] after initiation of
inspections, informed of the inspection. In the event that there are
inspectional observations, Dyax shall be informed immediately, but no later than
[*****] calendar days after receipt of observations, and shall have the
opportunity to review and provide Cook with comments to Cook’s response. Dyax
shall provide its comments to the response of these observations within [*****]
business days. The contents of Cook’s response shall be determined by Cook in
its sole discretion


4.6.6     Except as provided in Section 4.6.5, any and all other communications
from and to the Regulatory Authorities related to the Production of the Drug
Product at the Facility shall be handled in accordance with the terms and
conditions of the Quality Agreement, or as otherwise agreed in writing by Cook
and Dyax.


4.6.7    Dyax shall be solely responsible for preparing and submitting to the
Regulatory Authorities all documents necessary for the Regulatory Approval of
Product including adverse drug experience reports, field alert reports, periodic
reports and applications for renewals, variations, supplements and amendments.
Cook shall prepare and maintain all regulatory filings and manufacturing files,
certificates, authorizations, data and other records that directly pertain to
the Production of the Drug Product, as further set forth in the Quality
Agreement or as otherwise agreed in writing by Cook and Dyax.


4.6.8    Cook shall maintain the records required by the terms and conditions of
the Quality Agreement, or as otherwise agreed to in writing by Cook and Dyax in
a relevant Work Order. Cook agrees that, in response to any complaint, or in the
defense by Dyax of any litigation, hearing, regulatory proceeding or
investigation relating to the manufacture of Drug Product, Cook shall use
reasonable efforts to make available to Dyax during normal business hours and
upon reasonable prior written notice, such Cook employees and records reasonably
necessary to permit the effective response to, defense of, or investigation of
such matters, subject to appropriate confidentiality protections. Dyax shall
reimburse Cook for all costs and expenses incurred by Cook in connection with
the performance of Cook’s obligations under the immediately preceding sentence.


4.6.9    Each party promptly shall notify the other of new regulatory
requirements of which it becomes aware which are relevant to the Production of a
Drug Product under this Agreement and which are required by the FDA, any other
applicable Regulatory Authority or other Applicable Laws or governmental
regulations, and shall confer with each other with respect to the best means to
comply with such requirements.


4.6.10    Dyax shall be the sole owner of all regulatory filings and all
governmental approvals obtained by Dyax from any Regulatory Authority with
respect to the Product. Notwithstanding the foregoing, and for the avoidance of
doubt, all rights in and to Cook Intellectual Property Rights and Cook
Confidential Information shall remain entirely vested in Cook.




4.7    Drug Product Recall. If Dyax is required to recall any Product because
such Product may violate local, state or federal laws or regulations, the laws
or regulations of any applicable foreign government or agency or the Product
Specifications, or in the event that Dyax elects to institute a voluntary
recall, Dyax shall be responsible for coordinating such recall. Dyax promptly




--------------------------------------------------------------------------------




shall notify Cook if any Product is the subject of a recall and provide Cook
with a copy of all documents relating to such recall. Cook shall cooperate with
Dyax in connection with any recall, at Dyax’s expense. Unless such recall is
caused solely by the gross negligence or willful misconduct of Cook or solely by
Cook’s breach of its warranties under this Agreement, Dyax shall be responsible
for all of the costs and expenses of such recall. In the event a recall, product
withdrawal or field correction is necessary because both (i) Cook has delivered
a Non-Conforming Drug Product to Dyax, and (ii) such non-conformity is solely
due to the gross negligence or willful misconduct of Cook or solely by Cook’s
breach of its warranties of Cook, Cook will bear all reasonable costs associated
with such recall, product withdrawal or field correction (including but not
limited to costs associated with receiving and administering the recalled
Product and notification of the recall to those Persons whom Dyax deems
appropriate) in accordance with and up to a cumulative total maximum amount set
forth in the chart below; notwithstanding the chart below, provided, however, in
no event shall Cook's liability for costs associated with such recall, product
withdrawal or field correction exceed [*****].


Number of Consignees
Recall Class
I
II
III
<500
$[*****]
$[*****]
$[*****]
500-2000
$[*****]
$[*****]
$[*****]
2,000-10,000
$[*****]
$[*****]
N/A
10,000-25,000
$[*****]
$[*****]
N/A
>25,000
$[*****] per consignee
$[*****] per consignee
N/A



4.8    Drug Product Testing.
4.8.1    As set forth in a Work Order, Cook shall test, or cause to be tested by
third party testing facilities audited by Cook, in accordance with Testing
Standards and Procedures, each Batch of Product Produced pursuant to this
Agreement before delivery to Dyax. A Certificate of Analysis for each Batch of
Product delivered to Dyax shall set forth the items tested by Cook,
specifications, and test results. Cook shall send, or cause to be sent, such
certificates along with one (1) copy of the Batch Record Package to Dyax within
[*****] calendar days after the final manufacturing process step if such Batch
requires no investigations and/or additional testing. For the avoidance of
doubt, Dyax is solely responsible for final Dyax Disposition of each Batch of
the Product.
4.8.2    As set forth in a Work Order or Master Batch Record, Cook shall ship
samples of a Batch to the Dyax-specified test laboratories promptly following
performance of the final manufacturing step.
4.9    Drug Master File
Cook shall file and maintain the appropriate Drug Master File (“DMF”) and
related reference applications (e.g. Facility master file) for its Production of
each Product hereunder in accordance with 21 CFR 314.420, or European
equivalents of such guidelines and regulations, as may be amended from time to
time, at Cook’s expense, and Cook shall provide all needed rights of reference
to Dyax for the fee set forth in a Work Order.


5.    Intellectual Property


5.1    Background Intellectual Property. Nothing in this Agreement shall affect
the ownership by either Party of any Intellectual Property owned by or in the
possession of that Party at the date of this Agreement or Intellectual Property
developed independently of this Agreement by any employee of that Party without
reference to or reliance upon any of the Confidential Information disclosed by
the other Party.


5.2    Non-exclusive License under Background Intellectual Property. Each Party
hereby grants to the other Party a non-exclusive, royalty free license to use
that Party's Background Intellectual Property during the term of this Agreement
solely for the purposes of performing or exercising its rights under this
Agreement. The foregoing license grant shall also include any and all
information, data and processes developed subsequent to the Effective Date
relating to the Production of Drug Product and shall extend beyond termination
of this Agreement only as necessary to complete the Production of outstanding
Work Orders.






--------------------------------------------------------------------------------




5.3    Disclosure. Subject to the obligations of confidentiality set forth in
Section 10.1 (“Confidential Information”), each Party shall disclose to the
other Party any and all Inventions made pursuant to the activities undertaken
relating to this Agreement at least quarterly or as may otherwise be agreed to
in writing by the Parties.


5.4    Inventions. All Project Inventions shall be owned by Cook. To the extent
that a Project Invention is patentable, Cook shall have the right but not the
obligation to file, prosecute and maintain any patents or patent applications
claiming or covering any Project Invention. All Product Inventions shall be
owned by Dyax. Dyax shall have the right but not the obligation to file,
prosecute and maintain any patents or patent applications claiming all Product
Inventions. Each Party shall bear the expense of activities relating to its own
filing, prosecution and maintenance of any patent or patent applications
provided for by this Section 5.4. Each Party shall execute all writings or take
such acts, at the other Party’s expense, as may be reasonably required for
either Party to fully enjoy the rights and licenses granted pursuant to this
Section 5.4.


5.5    No Implied Licenses. Except as expressly set forth in this Agreement,
nothing contained in this Agreement shall be construed as granting, by
implication, estoppel or otherwise, any licenses or rights under any patents or
other intellectual property rights. Only licenses and rights granted expressly
herein shall be of legal force and effect.


5.6    Trademarks.    Dyax grants to Cook a non-exclusive, royalty free license
to use the Dyax Trademarks for the sole purpose of allowing Cook to fulfill its
responsibilities under this Agreement. Such license shall not be transferable in
whole or in part. Dyax shall be solely responsible for selecting, registering
and enforcing the Dyax Trademarks used to identify the Product and except as set
forth in this Section 5.6 and shall have sole and exclusive rights in such Dyax
Trademarks.




6.    Representations; Warranties; Liability; Indemnity and Insurance
6.1    6.1    General. Each Party warrants to the other that:


6.1.1    such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is organized;
6.1.2    such Party (i) has the requisite power and authority and the legal
right to enter into this Agreement and to perform its obligations hereunder, and
(ii) has taken all necessary action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder;
6.1.3    this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, binding obligation, enforceable against
such Party in accordance with its terms;
6.1.4    all necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
in connection with this Agreement have been obtained;
6.1.5    the execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not conflict with or violate any
requirement of Applicable Laws or regulations and (ii) do not conflict with, or
constitute a default under, any contractual obligation of such Party. Cook has
informed Dyax, and Dyax acknowledges, that Cook is a US Government contractor
and that in an emergency, Cook may be obligated to give US Government production
requirements over other production orders; and if this occurs, it shall not be
deemed a breach by Cook of its representations and warranties under this clause,
or under any other section of this Agreement;
6.1.6    to the best of its knowledge as of the date of this Agreement, each
Party’s use of Background Intellectual Property pursuant to this Agreement for
the purposes set out in this Agreement will not infringe the Intellectual
Property of a Third Party; and
6.1.3    each Party shall secure and maintain in full force and effect during
the term of this Agreement policies of insurance providing coverage for
(a) Employer's Liability and (b) Public and Products Liability having policy
limits, deductibles and other terms appropriate to the conduct of that Party's
business, provided that evidence of such insurance in the form of a broker's
letter will be made available for examination upon request of the other Party.


6.2    Warranties of Cook




--------------------------------------------------------------------------------




6.2.1    The Services will be performed in accordance with the terms of this
Agreement.
6.2.2    It has such permits, licenses and authorizations as are necessary to
own its respective properties conduct its business and perform its obligations
hereunder.
6.2.3    It, or any of its employees, is not currently debarred, suspended, or
otherwise excluded by the FDA or any other Regulatory Authority from conducting
business and shall not knowingly use in connection with this Agreement or the
services of any person debarred by the FDA.
6.2.4    It will use reasonable endeavors to keep the Drug Substance, the Drug
Product, the Dyax Materials, and the Dyax Confidential Information secure and
safe from loss and damage in such manner as Cook stores its own material of
similar nature.
6.2.5    It will not part with possession of the Drug Substance, the Drug
Product, the Dyax Materials, or the Dyax Confidential Information, except solely
for the purpose of services at any Third Party Laboratories or approved storage
facility that may be required and only with Dyax's advance written permission.
6.2.6    It will not use the Dyax Materials, or the Dyax Confidential
Information (or any part thereof) for any other purposes other than performance
of Services under this Agreement.
6.2.7    All of the Services will be performed at the Facility unless prior
written approval is obtained from Dyax, such approval not to be unreasonably
withheld.
6.2.8    It will use only Third Party Laboratories bound to obligations of
confidence and assignment rights substantially similar to those obligations of
confidence and assignment rights imposed on Cook under this Agreement.
6.2.9    Unencumbered title to Drug Product will be conveyed to Dyax upon
Delivery.


6.3    Warranties of Dyax
6.3.1    Dyax shall supply to Cook the Dyax Confidential Information, together
with full details of any hazards relating to the Dyax Materials and their
storage and use (if applicable). The biological and chemical properties of the
Dyax Materials have been evaluated in accordance with FDA’s requirements for use
in Phase 1 clinical trials and in a Phase 1a clinical trial and based on this
evaluation the Dyax Materials are safe and non-hazardous for purposes of the
Services to be performed hereunder. For the avoidance of doubt, the Dyax
Materials and the Dyax Confidential Information supplied to remain the property
of Dyax.
6.3.2    Dyax hereby grants Cook the non-exclusive right to use the Dyax
Materials, and the Dyax Confidential Information for the purpose of this
Agreement;
6.3.3    Dyax is not subject to any claim or notice of infringement or
misappropriation of any third party intellectual property rights relating to the
Dyax Confidential Information, Dyax Intellectual Property Rights and Dyax
Materials used by Cook under this Agreement.
6.3.4    To Dyax's knowledge without independent investigation, as of the
Effective Date of this Agreement, Dyax has the right to supply the Dyax
Materials and the Dyax Confidential Information to Cook and the necessary rights
to non-exclusively license or otherwise permit to use the same for the purpose
of the Services; and Dyax shall not do or cause anything to be done which would
adversely affect their ownership or entitlement to use the same for those
purposes.
6.4    Indemnification by Dyax. Dyax will defend, indemnify and hold harmless
Cook, its Affiliates and their respective directors, officers, employees and
agents (the "Cook Indemnified Parties") from and against all claims, demands,
liabilities, damages, penalties, fines, costs and expenses, including reasonable
attorneys' and expert fees and costs, and costs or amounts paid to settle
(collectively, "Losses") arising from or occurring as a result of a third
party's claim (including any third party product liability or infringement
claim), action, suit, judgment or settlement to the extent such Losses are due
to or based upon: (i) the manufacture of the Product by Dyax or its contract
manufacturer, or the sale or use thereof; (ii) negligence, recklessness, bad
faith, intentional wrongful acts or omissions or violations of applicable law or
regulation by or of Dyax or its Affiliates or their respective directors,
officers, employees or agents; or (iii) the breach by Dyax of the terms of, or
the inaccuracy of any representation or warranty made by it in this Agreement;
except, in each case, to the extent that such Losses arise out of, and are
allocable to any cause set forth in Section 6.5(i) or (ii).






--------------------------------------------------------------------------------




6.5    Indemnification by Cook. Cook will defend, indemnify and hold harmless
Dyax, its Affiliates and licensees and their respective directors, officers,
employees and agents (the "Dyax Indemnified Parties") from and against all
Losses arising from or occurring as a result of a third party's claim (including
any third party product liability or infringement claim), action, suit, judgment
or settlement to the extent such Losses are due to or based upon: (i) the
negligence, recklessness, bad faith, intentional wrongful acts or omissions or
violations of applicable law or regulation by or of Cook or its Affiliates or
their respective directors, officers, employees or agents; or (ii) the breach by
Cook of the terms of, or the inaccuracy of any representation or warranty made
by it in this Agreement; except, in each case, to the extent that such Losses
arise out of, and are allocable to any cause set forth in Section 6.4 (i), (ii)
or (iii).


6.6    Claims for Indemnification.


6.6.1    A Person entitled to indemnification under thus Agreement (an
"Indemnified Party") shall give prompt written notification to the Party from
whom indemnification is sought (the "Indemnifying Party") of the commencement of
any action, suit or proceeding relating to a third party claim for which
indemnification may be sought or, if earlier, upon the assertion of any such
claim by a third party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of a third party claim as
provided in this Section 6.6 shall not relieve the Indemnifying Party of its
indemnification obligation under this Agreement except and only to the extent
that such Indemnifying Party is actually prejudiced as a result of such failure
to give notice).


6.6.2    Within [*****] calendar days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party. If the Indemnifying
Party does not assume control of such defense, the Indemnified Party shall
control such defense.


6.6.3    The Party not controlling such defense may participate therein at its
own expense; provided that if the Indemnifying Party assumes control of such
defense and the Indemnified Party reasonably concludes, based on advice from
counsel, that the Indemnifying Party and the Indemnified Party have conflicting
interests with respect to such action, suit, proceeding or claim, the
Indemnifying Party shall be responsible for the reasonable fees and expenses of
counsel to the Indemnified Party solely in connection therewith; provided
further that in no event shall the Indemnifying Party be responsible for the
fees and expenses of more than one counsel in any one jurisdiction for all
Indemnified Parties.


6.6.4    The party controlling such defense shall keep the other party advised
of the status of such action, suit, proceeding or claim and the defense thereof
and shall consider recommendations made by the other Party with respect thereto.


6.6.5    The Indemnified Party shall not agree to any settlement of such action,
suit, proceeding or claim without the prior written consent of the Indemnifying
Party, which shall not be unreasonably withheld or delayed. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party,
agree to any settlement of such action, suit, proceeding or claim or consent to
any judgment in respect thereof that does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto or that imposes any liability or obligation on the Indemnified Party.
For the avoidance of doubt, the Indemnifying Party is not obliged to act
contrary to a judgment or to an official directive, even if not final and
conclusive.


6.7    No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL BE LIABLE
FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES; PROVIDED THAT NOTHING IN THIS SECTION
6.7 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.


6.8    Intellectual Property Indemnity. Each Party shall be liable for and
indemnify the other Party against any liability, loss, claim, damage,
proceedings and costs whatsoever arising out of any actual or suspected
infringement of any Third Party Intellectual Property, including the requirement
to pay a license fee to such Third Party for use of such Third Party
Intellectual Property during the work under this Agreement (an "IP
Infringement") as a result of the Indemnified Party's use in its performance of
the work under this Agreement of the Background Intellectual Property provided
by the Indemnifying Party, provided that the Indemnified Party: (a) gives notice
to the Indemnifying Party of any IP Infringement forthwith on becoming aware of
the same and ceases to use the Background Intellectual Property which is the
subject of the IP Infringement; (b) gives the Indemnifying Party the right to
conduct the defense to any such claim or action with respect to the IP
Infringement, and the Indemnified Party does not at any time admit liability or
otherwise settle or compromise or attempt to settle or compromise the said claim
or action except with the express written consent of the Indemnifying Party; and
(c) cooperates with the reasonable instructions of the Indemnifying Party and
gives the Indemnifying Party such assistance as it shall reasonably require with
respect to the conduct of such defense.




--------------------------------------------------------------------------------




6.9    Liability for Use of Drug Substance and Drug Product. Liability with
respect to the use of the Drug Product Delivered to Dyax shall rest solely with
Dyax, and Dyax shall indemnify Cook against any liability, loss, damages, costs,
legal costs, professional and other expenses whatsoever incurred or suffered by
Cook arising out of or with respect to such use of the Drug Substance following
its Delivery to Dyax, and/or any Drug Product produced therefrom; provided
however, that the forgoing shall not apply to any liability arising out of
Cook’s gross negligence or willful misconduct.


6.10    Liability for Use of the Production. Liability with respect to use or
operation of the Production (or any part of the Production), by or on behalf of
Dyax, other than by Cook under the terms of this Agreement and other than as a
result of an infringement of Third Party Intellectual Property due to the
incorporation of Cook's Background Intellectual Property for which Cook is
obliged to indemnify Dyax under Section 6.8, shall rest solely with Dyax. Dyax
shall indemnify Cook against any liability, loss, damages, costs, legal costs,
professional and other expenses whatsoever incurred or suffered by Cook arising
out of or with respect to use or operation of the Production by or on behalf of
Dyax (other than by Cook under this Agreement).


6.11    Limitations. Dyax's sole and exclusive remedy with respect to a
Non-Conforming Batch shall be limited to those remedies set out in Section 2.3.4
and 4.5. Other than with respect to indemnification liability for third party
claims arising under Article 6, Cook's total liability (whether for breach of
contract, negligence, breach of statutory duty and/or other tort, or otherwise,
including any associated legal costs) in connection with or as a result of the
work carried out under this Agreement [*****]. Neither Party shall be liable to
the other for any indirect, consequential or special loss, loss of profits or
damage howsoever arising.


6.12    Abatement. Notwithstanding anything to the contrary in this Agreement,
in the event that Production is held, in a suit or proceeding, to infringe any
intellectual property rights of a third party (or to constitute the
misappropriation of a trade secret of a third party) and Production is enjoined,
or Cook has an objective basis (confirmed by an opinion of its legal counsel)
for believing that it is likely to be found to infringe or constitute a
misappropriation, or is likely to be enjoined, then Cook shall, at its option,
either (i) procure the right to continue Production at its own expense or (ii)
modify the Production so that it becomes non-infringing or no longer constitutes
a misappropriation, provided that Dyax is advised of such modification and
determines that it has no adverse effect; provided, however, that if (a) and (b)
are not reasonably practicable, then Cook shall have the right, in its sole
discretion, to terminate this Agreement, effective upon the date the notice is
given, by giving Dyax prior written notice of the termination.
6.13    Waiver of Subrogation. All Cook-Supplied Components and equipment used
by Cook in the Production of Product (collectively, “Cook Property”) shall at
all times remain the property of Cook and Cook assumes risk of loss for such
property until delivery of Product to a common carrier as specified under
Section 7.2. Cook hereby waives any and all rights of recovery against Dyax, or
against its directors, officers, employees, agents or representatives, for any
loss or damage to Cook Property to the extent the loss of damage is covered or
could be covered by insurance (whether or not such insurance is described in
this Agreement). Dyax assumes all risk of loss for all Dyax Materials supplied
by Dyax, and all Product (collectively, “Dyax Property”). Dyax hereby waives any
and all rights of recovery against Cook, or against its directors, officers,
employees, agents or representatives, for any loss or damage to the Dyax
Property to the extent the loss of damage is covered or could be covered by
insurance (whether or not such insurance is described in this Agreement), unless
such loss is the result of Cook’s gross negligence or willful misconduct.
6.14    Limitations an Essential Element of the Agreement. The Parties are
willing to enter into this Agreement only in consideration of and in reliance
upon the provisions of this Agreement limiting their exposure to loss or
liability.  Such provisions are an essential part of the bargain underlying this
Agreement and have been reflected in the pricing and other consideration
specified in this Agreement.  Both Parties understand and agree that the
exclusion of warranties, limitation of liability and the limitation of remedies
allocate risks between the Parties as authorized under Applicable Laws.
6.15    Survival. The obligations of Cook and Dyax and under this Article 6
shall survive the termination or expiration of this Agreement, subject to the
statutory periods of limitation of the Governing Law.


7.    Supply of Materials; Delivery; Transportation of Product
7.1    Supply of Materials by Dyax. If requested by Cook, Dyax will make all
materials to be supplied by it and all required information available to Cook’s
Facility (DDP) (Incoterms 2010). Dyax is responsible for the suitability of the
materials and information for the Services. Upon Dyax' request Cook will liaise
with and assist Dyax or Dyax' nominated transportation agent to arrange
transportation of products in the name of Dyax from or to the production site.
Dyax shall inform Cook´s incoming goods department and the project manager of
any Delivery to be made at least [*****] Business Days before any such Delivery
to Cook is initiated.




--------------------------------------------------------------------------------




7.2    Delivery. Conforming Batches may be Delivered to Dyax. All shipments will
be Ex Works (EXW) (IncoTerms 2010) from the Facility, except that Cook will be
responsible for packaging the Product as specified in the Batch Production
Record, and Dyax shall bear all shipping and insurance charges as set out in the
applicable Work Order, which means that (a) Product will be Delivered from the
Facility to Dyax's carrier; and (b) risk of loss to Product shall pass to Dyax
upon Delivery to the carrier.
7.3    Packaging and Labeling. Unless otherwise agreed, Cook shall package and
label Product for Delivery in accordance with its standard operating procedures
and in accordance with required shipping conditions. It shall be the
responsibility of Dyax to inform Cook in writing in advance of any special
packaging and labeling requirements for Product. All additional costs and
expenses of whatever nature incurred by Cook in complying with such special
requirements must be agreed to in advance in writing and will be charged to Dyax
in addition to the Price.
7.4    Acceptance of Delivery. Dyax shall diligently examine the Product as soon
as practicable after receipt. Notice of all claims arising out of:
7.4.1    Visible damage to or total or partial loss of Product in transit will
be given in writing to Cook and the carrier within [*****] Business Days of
receipt by Dyax; or
7.4.2    Non-Delivery will be given in writing to Cook and the carrier within
[*****] calendar days after the receipt by Dyax of Cook's dispatch notice.
7.5    Damage Claims. Dyax shall make damaged Product and associated packaging
materials available for inspection and shall comply with the reasonable
requirements of any insurance policy covering the Product, for which
notification has been given by Cook to Dyax. Cook shall offer Dyax all
reasonable assistance in pursuing any claims arising out of the transportation
of Product.
8.    Records. Records of Services shall be kept available for Dyax's review at
the Facility where the Services were performed (or a Third Party facility on
behalf of the Cook facility). Cook will retain Batch, laboratory and other
technical records ("Records") of Services for the longer of ten (10) years or
for the minimum period required by applicable law and consistent with FDA
regulations and guidance relating to the manufacture or testing of products
intended to support an application for regulatory approval. To the extent that
raw data from Services or descriptions of any of Cook's protocols, test methods,
or SOPs are not included in the Dyax-approved protocol Work Order, or report
pertaining to any particular Service and are required by a competent regulatory
authority, Cook will upon written request by Dyax provide a copy of such raw
data or relevant portions of such protocols, test methods, or SOPs to be used
solely for purposes of such regulatory submission under the provisions of
Confidentiality in accordance with Section 10. In the event Cook proposes to
dispose of Records Cook shall provide Dyax written notice thereof. If within
[*****] calendar days after such notice Dyax requests any Records, Cook shall
provide to Dyax at Dyax's expense such Records rather than disposing thereof.
Cook may, however, retain copies of any Records as are reasonably necessary for
regulatory or insurance purposes, and to abide by the relevant commercial and
tax law provisions, subject to Cook's obligation of confidentiality.
Notwithstanding anything to the contrary in this Agreement, Cook shall not be
required to destroy any computer files stored securely by Cook that are created
during automatic system back-up.
9.    Price and Terms of Payment
9.1    Price. Dyax shall pay the Price in accordance with the relevant
provisions detailed in the relevant mutually agreed upon Work Order. The price
in the relevant Purchase Order or Work Orders shall be the same as the price in
Appendix A of this Agreement, subject to the provisions of Section 9.2. Dyax
will not reimburse Cook for use of materials which are in excess of the
quantities specified in the bill of materials or any agreed backup materials.


9.2    Price Increase. Beginning on the [*****] anniversary of the Effective
Date, and on each succeeding anniversary of the Effective Date during the term
of this Agreement, the then-current price for a Batch of CGMP Product shall be
increased by the annual percentage increase, if any, for the most recent [*****]
period for which figures are available in the [*****]. Price increases shall be
effective for all new Work Orders placed after the applicable anniversary.
9.3    Payment. Cook shall generate invoices for all fees and cost
reimbursements. Invoices for Product will be sent after completion of the
relevant Work Order and/or Cook Disposition of each Batch of Drug Product, as
applicable, and title to Product shall pass to Dyax upon such Cook Disposition.
Invoices for cost reimbursement will be sent not less than monthly and include
reasonable documentation of costs incurred. Unless otherwise indicated in
writing by Cook, [*****]. Dyax shall pay undisputed invoices within [*****] days
of receipt of a correct invoice. Invoices not disputed within [*****] days of
receipt shall be deemed accepted and payment shall be made without deduction,
deferment, set-off, lien or counterclaim of any nature. For the avoidance of
doubt, the Parties acknowledge that an invoice for a Non-Conforming Batch will
be considered to be a disputed invoice and




--------------------------------------------------------------------------------




subject to Section 4.5.5. Such invoice shall not be due and payable under this
Section 9.3 until the final decision of such independent expert. Payments may
either be made by check or wire transfer of immediately available funds to the
following account or such other account as Cook may designate from time to time:
By Wire:


[*****]
[*****]
A/C Name:  [*****]
A/C#: [*****]
ABA#:  [*****]
International swift code: [*****]
International wire routing number: [*****]



9.4Payment Default. Invoices that remain unpaid more than [*****] days beyond
the scheduled payment due date may be subject to an interest charge equal to the
annual rate of [*****] interest [*****], interest to accrue on a [*****] basis
both before and after judgment.
9.5    Taxes.     Unless otherwise indicated in writing by Cook, all prices and
charges are exclusive of any applicable taxes, levies, import duties, Goods and
Services Tax (GST), Value Added Tax (VAT), and fees of whatever nature, imposed
by or under the authority of any governmental body, all of which shall be paid
by Dyax (other than taxes on Cook’s net income). Indiana sales tax shall be
charged on all applicable transactions unless Dyax has provided to Cook a
properly completed Indiana Exemption Certificate (Form ST-105). To the extent
that Dyax has located at the Facility, Dedicated Equipment or other personal
property that is subject to property tax, Cook may be obligated to report such
property, and Dyax shall be obligated to file and pay all applicable Monroe
County, Indiana property taxes.
10.    Confidentiality
10.1    Confidential Information. Each Party agrees that during the Term of this
Agreement and for a period of [*****] years thereafter, it will keep the
Confidential Information of the other Party secret and confidential, respect the
other Party’s proprietary rights therein and make use of and permit to be made
use of such information only as necessary to perform its obligations and
exercise its rights under this Agreement. Neither Party may disclose or permit
the Confidential Information of the other Party to be disclosed to any third
party except as expressly provided herein without the other Party’s prior
written consent.
10.2    Disclosure of Confidential Information. Dyax and Cook shall grant access
to the Confidential Information only to Affiliates, subcontractors, employees,
consultants, marketing collaborators and contractors who reasonably need to know
such information for purposes such Party’s exercise of its rights or performance
of its obligations under this Agreement and who are subject to the same
obligations of confidentiality as Cook and Dyax under appropriate
confidentiality agreements.
10.3    Exceptions to Confidentiality. The obligations of Article 10 shall not
apply to Confidential Information to the extent that it:    
10.3.1 is now, or hereafter becomes, through no act or failure to act on the
part of the receiving Party in breach of Section 10.1 (“Confidential
Information”), generally known or available;
10.3.2    is known by the receiving Party at the time of receiving such
information, as shown by contemporaneous written records predating such receipt;
10.3.3    is furnished after the Effective Date to the receiving Party by a
third party, without breach of and not subject to any obligation of
confidentiality; or
10.3.4    is independently developed by the receiving Party without use of or
reference to Confidential Information of the other Party, as shown by
independent written records, contemporaneous with such development.
10.3.5    Cook or Dyax is required to disclose under any statutory, regulatory,
stock exchange or similar legislative requirement or court order, provided,
however, that (i) receiving Party gives the disclosing Party prior written
notice of such




--------------------------------------------------------------------------------




required disclosure and assists the disclosing Party in its reasonable efforts
to prevent or limit such disclosure; and (ii) the Confidential Information so
disclosed otherwise remains the Confidential Information of the disclosing
Party.
10.4    Return of Confidential Information. Upon any expiration or termination
of this Agreement, each Party will use diligent efforts to return or destroy all
Confidential Information of the other Party and copies, summaries, compilations,
extracts or other derivatives thereof, except to the extent such Confidential
Information is necessary to exercise any right surviving termination of this
Agreement. Additionally, each Party will be allowed to keep one archival copy of
any Confidential Information of the other Party solely for record keeping and
for the purpose of determining its rights and obligations hereunder.
10.5    Restrictions on Soliciting or Hiring Employees.  During the Term of the
Agreement and for [*****] months after the Agreement terminates or
expires, neither Party shall not, directly or indirectly, solicit, hire, employ
or attempt to solicit, hire or employ any person who is or was an employee
of the other Party during the Term (or the following [*****] months), or in any
other way directly or indirectly seek to solicit, induce, bring about,
influence, promote, facilitate, or encourage any such individual to work for the
other Party.
10.6    Remedies. Each Party acknowledges and agrees that neither Party shall
have an adequate remedy at law for a violation of this Article 10 and therefore
shall be entitled to enforce this Article 10 by seeking temporary or permanent
injunctive or mandatory relief obtained in any court of competent jurisdiction
without prejudice to any other rights and/or remedies which may be available to
such Party at law or in equity.
10.7    Use of Name. Except as set forth in Section 5.6, neither Party shall use
the name or trademarks of the other Party, except to the extent that a Party is
permitted to use the Confidential Information of the other Party or required to
do so pursuant to this Article 10, without the prior written consent of such
other Party, such consent not to be unreasonably withheld. Under no
circumstances shall either Party state or imply in any promotional material,
publication or other published announcement that the other Party has tested or
approved any product.
10.8    Survival. The obligations of Cook and Dyax under this Section 10 shall
survive the termination or expiration of this Agreement.
11.    Term and Termination
11.1    Term. This Agreement will expire on the later of (a) five (5) years from
the Effective Date or (b) the completion of all Services under the last Work
Order executed by the Parties prior to the fifth anniversary of the Effective
Date. This Agreement may be extended by mutual agreement of the Parties or
earlier terminated in accordance with Section 11.2. or 11.3. Upon request of
extension of this Agreement by Dyax, Cook shall notify Dyax of its acceptance or
rejection of such request for extension in writing no later than [*****]
calendar days from the date of such request by Dyax.
11.2    Termination without Cause.
11.2.1    Dyax may, in its sole discretion terminate this Agreement or any Work
Orders at any time for any reason or no reason by giving not less than [*****]
calendar days’ notice in writing to Cook. In the event of termination pursuant
to this Section 11.2.1, Dyax shall pay Cook for all Services covered by any Work
Order that have been performed or irrevocably committed as of the termination
date, except that the terms of Sections 3.2.3 and 3.2.4 shall apply.
11.2.2    Cook may in its sole discretion terminate this Agreement or any Work
Order at any time for any reason or no reason by giving not less than [*****]
months’ notice in writing to Dyax. During such notice period, Cook shall (i)
continue all work in progress, (ii) develop a mutually agreeable schedule for
the Batches in the most recently accepted Rolling Forecast, (iii) Produce and
complete Cook Disposition all Batches in accordance with the mutually agreeable
schedule, and (iv) Cook shall provide to Dyax all completed and in progress
deliverable for such Services and both Parties shall remain liable to each other
for their respective obligations under this Agreement. In the event of
termination pursuant to this Section 11.2.2 Dyax shall pay Cook for Services
performed.


11.3    Termination for Cause. Cook and Dyax may each terminate this Agreement
by notice in writing to the other upon the occurrence of any of the following
events:
11.3.1    If the other commits a material breach of this Agreement which in the
case of a breach capable of remedy is not remedied to the reasonable
satisfaction of the non-breaching Party within [*****] calendar days of the
receipt by the other of written notice identifying the breach and requiring its
remedy; or




--------------------------------------------------------------------------------




11.3.2    Any Party may terminate this Agreement at any time by giving notice in
writing to the other Party, if the other Party files a petition of any type as
to its bankruptcy, is declared bankrupt, becomes insolvent, makes an assignment
for the benefit of creditors, goes into liquidation or receivership, otherwise
loses legal control of its business or ceases to carry on its business.
11.4    Termination for Insolvency. Subject to any limitations imposed by
applicable law, either Party shall have the right to terminate this Agreement by
giving notice to the other Party in the event that:
11.4.1    Such other Party shall have: (i) voluntarily commenced any proceeding
or filed any petition seeking relief under the bankruptcy, insolvency or other
similar laws of any jurisdiction, (ii) applied for, or consented to, the
appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for it or for all or substantially all of its
property, (iii) filed an answer admitting the material allegations of a petition
filed against or with respect to it in any such proceeding, (iv) made a general
assignment for the benefit of creditors of all or substantially all of its
assets, (v) become unable generally, or admitted in writing its inability, to
pay all or substantially all of its debts as they become due, or (vi) taken
corporate action for the purpose of effecting any of the foregoing; or
11.4.2    An involuntary proceeding shall have been commenced, or any
involuntary petition shall have been filed, in a court of competent jurisdiction
seeking: (i) relief with respect to such other Party, or of its property, under
the bankruptcy, insolvency or similar laws of any jurisdiction, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for such other Party or for all or
substantially all of its property, or (iii) the winding-up or liquidation of
such other Party; and, in each case, such proceeding or petition shall have
continued undismissed for [*****] days or an order or decree approving or
ordering any of the foregoing shall have continued unstayed, unappealed and in
effect for [*****] days.
11.5    Rights and Obligations upon Termination. Upon the termination of this
Agreement for whatever reason:
11.5.1    Cook shall continue to operate as normal during the period following
notice of termination and shall provide to Dyax all completed deliverables for
such Services, and forecasting, ordering, manufacture and Delivery shall
continue until the date of actual termination. Cook shall promptly return to
Dyax all Dyax Confidential Information, and shall dispose of or provide to Dyax
the Dyax Materials as directed by Dyax upon termination;
11.5.2    Dyax shall promptly return to Cook or destroy all Cook Know-How and
Cook Confidential Information it has received from Cook;
11.5.3    At Dyax's request on termination, Cook shall provide reasonable
cooperation to assist Dyax with technical transfer of the Production to an
alternative manufacturer, subject to payment of a reasonable fee to Cook with
respect to such transfer activity; and
11.5.4 Cook and Dyax shall do all such acts and things and shall sign and
execute all such deeds and documents as the other may reasonably require to
evidence compliance with this Section 11.5.
11.6    Survival. The following provisions shall survive termination: Sections
3.1, 3.2.2 thru 3.2.4 and 11.5, and Articles 4 thru10 and 12 thru 14.
12.    Force Majeure. Neither Party shall be liable for failure to perform its
obligations under this Agreement (or for a delay in the performance of such
obligations), and neither shall be deemed in breach of its obligations, if such
failure or delay is due to Force Majeure. In event of Force Majeure, the Party
affected thereby shall use commercially reasonable efforts to cure or overcome
the same and resume performance of its obligations hereunder. If an event of
Force Majeure continues and causes a Party to delay its performance of its
obligations for more than [*****] days, then the other Party shall have the
right upon written notice to terminate this Agreement without any liability to
the other Party.


13.    Mediation, Arbitration, Governing Law, Jurisdiction, and Enforceability
13.1    Mediation. In the event of any dispute, controversy or claim arising out
of or relating to this Agreement that the Steering Committee is unable to
resolve, or the breach, termination or invalidity thereof, each Party shall by
written notice to the other have the right to have such dispute referred to the
executive management of Cook and Dyax for attempted resolution by good faith
negotiations within [*****] calendar days after such notice is received. If
resolved, the resolution shall be binding and final. If such executive
management is unable to resolve such dispute within the [*****] calendar day
period, and before arbitration is initiated, then the following shall apply:




--------------------------------------------------------------------------------




13.1.1    If the dispute is predominantly concerned with a scientific or
technical issue then the entire dispute shall be referred to an independent
expert, appointed jointly by the Parties. If the Parties cannot agree on an
independent expert, Section 13.2 shall apply. The decision of the independent
expert shall be given in writing and considered final and binding on the Parties
except if there has been a manifest error on the face of the decision whereupon
the Parties may revert to their respective remedies under Section 13.2.
13.1.2 If the dispute is predominantly concerned with an issue other than
scientific or technical then the Parties shall participate in a mediation that
will last no less than [*****] hours unless the dispute is resolved before such
time. Notwithstanding the requirement for the Parties to submit to mediation for
a minimum of [*****] hours, neither Party will be required to participate in
mediation for longer than [*****] hours. Any mediation will take place a
mutually agreeable venue, and will be officiated by a mutually agreeable
mediator identified and engaged by the Parties, the cost and fees for whom shall
be borne equally by the Parties. In the event the Parties' efforts to reach an
amicable resolution through mediation or other informal means are unsuccessful,
either Party may invoke the provisions of Section 13.2. Any settlement reached
by the Parties under this Section shall not be binding until reduced to writing
and signed by the above-specified management of Cook and Dyax. When reduced to
writing, such agreement shall supersede all other agreements, written or oral,
to the extent such agreements specifically pertain to the matters so settled.
13.2    Arbitration. In the event of the failure to reach a resolution pursuant
to Section 13.1, any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by binding arbitration in accordance with the complex rules of
the Commercial Arbitration Rules of the American Arbitration Association in
effect on the date of this Agreement by a panel of three arbitrators who shall
be experienced in the biopharmaceutical industry and who will be appointed in
accordance with such rules. The place of arbitration will be New York, New York,
and the Parties shall share equally filing fees, arbitrator fees or other costs
of such proceedings, except that each Party shall bear its own attorney's fees,
and other out-of-pocket arbitration expenses, unless the arbitrators decides
otherwise.
13.3    Governing Law and Jurisdiction. The construction, validity and
performance of this Agreement shall be governed by the laws of the State of New
York.
13.4    Waiver. No failure or delay on the part of either Cook or Dyax to
exercise or enforce any rights conferred on it by this Agreement shall be
construed or operate as a waiver thereof nor shall any single or partial
exercise of any right, power or privilege or further exercise thereof operate so
as to bar the exercise or enforcement thereof at any time or times thereafter.
13.5    Severability. The illegality or invalidity of any provision (or any part
thereof) of this Agreement shall not affect the legality, validity or
enforceability of the remainder of its provisions or the other parts of such
provision as the case may be. The Parties shall replace the illegal or invalid
provision with a legal and valid provision that as closely as possible reflects
the intent and economic effect of the illegal or invalid provision.


14.    Miscellaneous
14.1    Assignment. Neither Party shall be entitled to assign, transfer, charge
or in any way make over the benefit and/or the burden of this Agreement without
the prior written consent of the other which consent shall not be unreasonably
withheld or delayed, save that either Party shall be entitled without the prior
written consent of the other Party to assign, transfer, charge, sub-contract,
deal with or in any other manner make over the benefit and/or burden of this
Agreement to an Affiliate or to any company with which such assigning Party may
merge or to any company to which such assigning Party may transfer its assets
and undertakings to which the Agreement relates. In this case the assigning
Party remains jointly and severally liable for claims arising out of this
Agreement.
14.2    Independent Contractors. Cook and Dyax each acknowledge that they shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture, agency or any type of
fiduciary relationship. Neither Cook nor Dyax shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other Party, without the prior consent of
the other Party to do so.
14.3    Affiliate(s). Any licenses granted under this Agreement by Dyax will be
deemed to be granted both to Cook and Cook’s Affiliate(s). Cook shall cause its
any of its Affiliate(s) that are in involved in providing the Services to Dyax
to comply fully with the provisions of this Agreement to the extent such
provisions specifically relate to, or are intended to specifically relate to,
its Affiliate(s).




--------------------------------------------------------------------------------




14.4    Counterparts/Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same force and effect as original signatures.
14.5    Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by one Party to the other are, for all purposes of Section 365(n) of
Title XI of the United States Code (“Title XI”), licenses of rights to
“intellectual property” as defined in Title XI. During the Term of this
Agreement each Party shall create and maintain current copies to the extent
practicable of all such intellectual property. If a bankruptcy proceeding is
commenced by or against one Party under Title XI, the other Party shall be
entitled to a copy of any and all such intellectual property and all embodiments
of such intellectual property developed or created by the Parties pursuant to
this Agreement, and the same, if not in the possession of such other Party,
shall be promptly delivered to it (a) upon such Party’s written request
following the commencement of such bankruptcy proceeding, unless the Party
subject to such bankruptcy proceeding, or its trustee or receiver, elects within
[*****] days to continue to perform all of its obligations under this Agreement,
or (b) if not delivered as provided under clause (a) above, upon such other
Party’s request following the rejection of this Agreement by or on behalf of the
Party subject to such bankruptcy proceeding. If a Party has taken possession of
all applicable embodiments of the intellectual property of the other Party
pursuant to this Section 12.14 (“Bankruptcy”) and the trustee in bankruptcy of
the other Party does not reject this Agreement, the Party in possession of such
intellectual property shall return such embodiments upon request. If a Party
seeks or involuntarily is placed under Title XI and the trustee rejects this
Agreement as contemplated under 11 U.S.C. 365(n)(1), the other Party hereby
elects, pursuant to Section 365(n) of Title XI, to retain all rights granted to
it under this Agreement to the extent permitted by Applicable Law.
14.6    Exporter of Record. Dyax shall be the exporter of record for any Product
shipped out of the United States. Dyax warrants that all shipments of Product
exported from the United States will be made in compliance with all export laws
and regulations and all applicable import laws and regulations of the country of
importation. Dyax shall be responsible for obtaining any licenses or government
authorization(s) necessary for exportation from the United States, and for
ensuring that all domestic and international shipments are made in accordance
with all applicable laws and regulations, including but not limited to
Department of Transportation and Department of Homeland Security regulations
related to transportation of biological agents. Dyax’s designated carrier and
freight forwarder shall solely be Dyax’s agent. Dyax shall select and pay the
freight forwarder and such designated freight forwarder shall solely be
responsible for preparing and filing any relevant declarations or other
documents required for the export. Dyax shall bear all costs and expenses
associated with this Section 12.15 (“Exporter of Record”).
14.7    Importer of Record. In the event any material or equipment to be
supplied by Dyax, including without limitation Dyax-Supplied Components and Bulk
Drug Substance, is imported into the United States for delivery to Cook
(“Imported Goods”), such Imported Goods shall be imported DDP Bloomington, IN
(Incoterms 2010). Dyax shall be deemed to be the “Importer of Record” of such
Imported Goods. As the Importer of Record, Dyax shall be responsible for all
aspects of the Imported Goods including, without limitation (a) payment of all
tariffs, duties, customs, fees, expenses and charges payable in connection with
the importation and delivery of the Imported Goods, and (b) keeping all records,
documents, correspondence and tracking information required by applicable laws,
rules and regulations arising out of or in connection with the importation or
delivery of the Imported Goods.
14.8    Quality Agreement. The safety, quality control, and quality assurance
aspects of the Services relating to Drug Substance or Drug Product shall be
pursuant to the Quality Agreement. In the event of a conflict between the
provisions of this Agreement and the provisions of the Quality Agreement, the
provisions of this Agreement shall govern.
14.9    Notices. All notices to be given as required in the Agreement shall be
in writing and may be delivered personally, or mailed either by a reputable
overnight carrier with required receipt signature or certified mail, postage
prepaid to the Parties at the addresses set forth above or at such other address
as either Party may provide by written notice to the other Party in accordance
with the provisions of this Section 14.9. Such notice shall be effective: (i) on
the date sent, if delivered personally; (ii) the date after delivery if sent by
overnight carrier; or (iii) on the date received if sent by certified mail.
(i)If to Dyax:


Dyax Corp
55 Network Drive
Burlington, MA 01803
Attn: General Counsel
(ii)If to Cook:


Cook Pharmica LLC




--------------------------------------------------------------------------------




1300 South Patterson Drive
Bloomington, Indiana 47403
Attention: President
    
With a copy to:
Cook Group, Inc.
750 Daniels Way
Bloomington, IN 47402
Attention: General Counsel


14.10    Press Releases. The text of any press release or other communication to
be published by or in the media concerning the subject matter of this Agreement
shall require the prior written approval of Cook and Dyax.
14.11    Entire Agreement. This Agreement, together with the Appendices and Work
Orders attached hereto, embody the entire understanding of Cook and Dyax and
there are no promises, terms, conditions or obligations, oral or written,
expressed or implied, other than those contained in this Agreement. The terms of
this Agreement shall supersede all previous agreements (if any) which may exist
or have existed between Cook and Dyax relating to the Services.
14.12    No Third Party Beneficiaries. The Parties to this Agreement do not
intend that any terms hereof should be enforceable by any person who is not a
Party to this Agreement.
14.13    Counterparts. This Agreement may be executed in two or more
counterparts, and each such counterpart shall be deemed an original thereof.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by its duly authorized representatives as of the Effective Date.


Cook Pharmica LLC                Dyax Corp.
By: /s/Ted M. Green         By: /s/Gustav Christensen
Name : Ted M. Green         Name: Gustav Christensen
Title: President         Title: Chief Executive Officer
Date: 3/2/2015          Date: 2/23/15












































--------------------------------------------------------------------------------




Appendix A - Services
Services, Scope, Cost & Milestones
(Work Order)












































































































--------------------------------------------------------------------------------




Appendix B - Specifications


[*****]


















































































































--------------------------------------------------------------------------------




Appendix C - Quality Agreement






























































--------------------------------------------------------------------------------




AMENDMENT 1 TO THE
Manufacturing Services Agreement


This Amendment to the Manufacturing Services Agreement (the “Agreement”) made
and entered into as of February 20, 2015 (the "Effective Date") is entered into
by and between Cook Pharmica LLC, an Indiana limited liability company having
its principle place of business at 1300 South Patterson Drive, Bloomington,
Indiana 47403 (“Cook”) and Dyax Corp., a company organized under the laws of the
State of Delaware, USA, having a principle place of business at 55 Network
Drive, Burlington, Massachusetts, USA ("Dyax"). Cook and Dyax are referred to
herein individually as a "Party" and collectively as the "Parties.”


NOW, the Parties hereto amend the Agreement as follows:    


1.    Section 4.5.2 shall be deleted and replaced with the following:


“If the Non-Conforming Batch arose other than as a result of a Cook Factor, Dyax
shall be obliged to make all payments associated with the manufacture and
disposition of such Batch. If the Non-Conforming Batch was not the result of a
Cook Factor, and Dyax wishes to replace the Non-Conforming Batch, the Parties
will negotiate in good faith to schedule a new Batch. For the avoidance of
doubt, if a Batch is rejected by Dyax, and such Batch’s failure is the result of
nonconforming Dyax Materials, then such non-conformity shall not be deemed the
result of the negligence or willful misconduct of Cook for purposes of this
Article 4. In addition, Dyax acknowledges and agrees that if a Batch is deemed
to be Non-Conforming either because: (i) the Dyax Materials being used under
quarantine are the cause of such Non-Conformance, or (ii) if Cook is unable to
release the Batch due to the failure of Dyax Materials to meet specifications at
the time the Dyax Materials were delivered to Cook, Dyax shall not be relieved
of its obligation to pay Cook for such Non-Conforming Batch.”


2.    No change or modification of this Amendment shall be valid or binding upon
the Parties unless such change or modification is in writing and duly executed
by the Parties.
4.    Except as specifically set forth herein, all other terms and conditions of
the Agreement shall remain unchanged and in full force and effect.
5.    This Amendment comes into force with the Effective Date of the Agreement.
(Rest of page intentionally left blank; signatures follow on the next page)






--------------------------------------------------------------------------------




Signed on behalf of


Cook Pharmacia LLC


Date: 7/22/2015 


Signature: /s/Tedd M. Green


Printed Name: Tedd M. Green


Position: President
Signed on behalf of


Dyax Corp.


Date: 7/17/2015


Signature: /s/Christopher Perley 


Printed Name: Christopher Perley 


Position: Sr. Vice President, Technical Operations











